Citation Nr: 1548306	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for left total knee replacement disability, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable.

4.  Entitlement to an increased rating for gastritis with reflux, currently evaluated as 10 percent disabling.

5.  Entitlement to a Total Rating for Compensation Purposes based on Individual Unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to January 1971 and from April 1974 to August 1978.  

These matters come before the Board of Veterans' Appeals (Board) from September 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At the Board hearing, the record was held open for 60 days for the Veteran to submit additional evidence.

In 2015, the Veteran's representative submitted additional written evidence with a waiver of RO consideration.  (See July 13, 2015 and October 2, 2015 correspondence.)


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision, the Veteran requested to withdraw his appeal for entitlement to an increased rating for his left knee total replacement.  

2.  In June 2015, prior to the promulgation of a decision, the Veteran requested to withdraw his appeal for entitlement to an increased rating for tinnitus.  

3.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty understanding people speaking. 

4.  The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level III hearing in the right ear and Level III hearing in the left ear.

5.  Throughout the rating period on appeal, the Veteran's gastritis with reflux has been manifested by complaints of regurgitation, pain, and difficulty swallowing; objectively, there is no competent credible evidence of considerable or severe impairment of health or multiple small eroded or ulcerated areas, or severe hemorrhages or large ulcerated or eroded area. 

6.  The most probative competent evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment during any period on appeal.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for left total knee replacement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for a compensable rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).

4.  The criteria for entitlement to an increased rating for gastritis with reflux, currently evaluated as 10 percent disabling, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7346 (2015).

5.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2015, the Veteran's agent and the Veteran, requested to withdraw his appeals for entitlement to increased ratings for left total knee replacement disability and tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those two issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed. 

Adjudicated Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2014.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, Social Security Administration (SSA) records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Examinations were obtained by VA in 2014.  The Board finds that the examinations were adequate as the reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue and determining whether a TDIU is warranted. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges the Veteran's testimony at the Board hearing that he has been told by an audiologist that his hearing had worsened since the August 2013 VA examination.  A 2014 VA examination is of record.  The Veteran has not testified that his hearing acuity has worsened since the 2014 examination.  Thus, another examination is not warranted. See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
With regard to the Veteran's gastritis, another examination is also not warranted.  The Veteran is competent to state his symptoms, and he has done so at the Board hearing in 2015.  Another examination which would merely reflect his complaints is not necessary, as the Board has considered his complaints.  A remand to obtain another examination would merely delay adjudication, place an additional burden on VA, and would not benefit the Veteran. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss disability

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Rating gastritis

Under DC 7307, a 10 percent is warranted for chronic gastritis with small nodular lesions and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded area. 

Under DC 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Hearing Loss Disability

The Veteran is service connected for hearing loss disability evaluated as noncompensable.  The Veteran filed his claim for an increased evaluation in July 2013.  The Board has considered the evidence beginning in the one year period prior to his claim.  

A March 2013 VA Form 10-2364 (and a graph received by VA in July 2013) reflect that puretone thresholds in decibels were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

25
50
70
85
LEFT

25
45
80
95

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 57.5 decibels.  His pure tone threshold average for the left ear was recorded as 61 decibels.  His speech recognition ability was 88 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the March 2013 audiogram examination, the Veteran's right ear hearing loss is a Level III impairment.  The Veteran's left ear hearing loss is a Level III impairment.  

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

An August 2013 examination report (DBQ) reveals that relevant pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
45
70
90
LEFT

25
35
80
100

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 57.5 decibels.  His pure tone threshold average for the left ear was recorded as 60 decibels.  His speech recognition ability was 84 percent for the right ear and 88 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the August 2013 audiogram examination, the Veteran's right ear hearing loss is a Level III impairment.  The Veteran's left ear hearing loss is a Level III impairment.  

Applying the criteria from Table VI to Table VII, based on the results of the August 2013 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

A February 2014 examination report (DBQ) reveals that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT

30
45
70
90
LEFT

30
40
80
105

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 59 decibels.  His pure tone threshold average for the left ear was recorded as 64 decibels.  His speech recognition ability was 92 percent for the right ear and 84 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the February 2014 audiogram examination, the Veteran's right ear hearing loss is a Level II impairment.  The Veteran's left ear hearing loss is a Level III impairment.  Based on the results, the Veteran's right ear is considered to be the poorer ear.

Applying the criteria from Table VI to Table VII, based on the results of the February 2014 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column III.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

The Veteran has stated that if he loses any more of his hearing, he will be reading lips.  He also stated that he has been told that he has very severe hearing loss.  (See November 2013 Notice of Disagreement.)  He testified at the Board hearing that he has difficulty hearing the dialogue on the television, radio, or telephone depending on the tone of the person talking, and that background noise is the biggest interference.  He testified that he has difficulty with those individuals who are very soft spoken and that he has "gotten to a point to where I read lips now". (See Board hearing transcript, pages 4 and 5.) 

In June 2015 correspondence, the Veteran's spouse, J.N. stated that the Veteran cannot hear her from another room or across the room.  She noted that she will ring the doorbell when she comes into the house, so that the Veteran will not be startled by her.  She also stated that he misinterprets dialogue on the television, and she must repeat herself to him before he understands or hears her statements. 

The Board acknowledges the statements that the Veteran has difficulty hearing and understanding speech.  However, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

In conclusion, the evidence of record does not reflect that a compensable rating is warranted for any period on appeal for the Veteran's bilateral hearing loss disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular (hearing loss)

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty, to include in social settings and with background noise, have been considered under the numerical criteria set forth in the rating schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  

As noted above, the evidence reflects that the Veteran reported that his television volume is louder than before, and that he has difficulty hearing the television, radio, telephone, his spouse, and soft spoken people.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  Hearing loss, by its very nature, is a decrease in hearing acuity or a difficulty with hearing.  Thus, it encompasses the very symptoms of the Veteran.

Moreover, assuming arguendo, that the first prong had been met, the evidence does not reflect marked interference with employment or frequent periods of hospitalization (i.e. the second prong of Thun). 

Based on the foregoing, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

Rating Gastritis with reflux

The Veteran's disability is rated as 10 percent disabling under DCs 7307-7346.

The Veteran would be entitled to a higher rating under DC 7346 if the evidence reflected multiple small eroded ulcerated areas and symptoms (30 percent) or severe hemorrhages, or large ulcerated or eroded area (60 percent). 

The Veteran would be entitled to a higher rating under DC 7346 if the evidence reflected specified symptoms noted in the code which are productive of considerable impairment of health (30 percent) or severe impairment of health (60 percent).  The Board finds, for the reasons noted below, that a rating in excess of 10 percent is not warranted for the Veteran's service-connected disability.

A February 2013 VA primary care outpatient note reflects that the Veteran was on Prilosec and states that he has "good days and bad days."  He denied any black or bloody stools.   It was noted that his GERD was stable on Prilosec.  It was noted that the Veteran was diagnosed with obesity.

A March 2014 VA general medical examination report reflects that the Veteran gets chest tightness and nauseous but does not vomit.  His symptoms were noted to be transient, with four or more per year and the average duration of episodes of nausea of less than one day.  The Veteran reported that he takes Omeprazole, one to two a day.  He stated that sometimes he takes more, but still has symptoms, and sometimes drinks milk.  The examiner found his GERD to be moderate in severity.  It was noted that his esophageal conditions did not impact his ability to work.

The Veteran testified at the 2015 Board hearing that he gets sharp pains in the upper left-hand quadrant of his stomach which become worse when he takes medication so he takes his medication with milk to coat his stomach (See Board hearing transcript, page 7.)  He also stated that there are a lot of things, such as tomatoes and things with acid, which he cannot eat because they upset his stomach.  He testified that he gets phlegm and a burning sensation in the base of his throat with trouble swallowing, which occurs "several times a week if not more."  The Veteran stated that he takes Rolaids or Tums to treat his disability.  (See Board hearing transcript, page 9.). 

A March 2015 private medical record reflects that the Veteran had started taking Duloxetine for his nonservice-connected Fibromyalgia and he gets sick to his stomach on it.  The record does not reflect that the Veteran that the Veteran's gastritis causes impairment of health.   

Even considering the Veteran's statements as to the severity of his gastritis, the evidence of a record does not support a finding that the Veteran's service-connected disability causes considerable or severe impairment of health or that he has multiple small eroded or ulcerated areas or severe hemorrhages or large ulcerated or eroded areas.  

The evidence does not support a finding that the Veteran has anemia, stomach ulcers, or stomach bleeding due to his service-connected disability.  It also does not reflect malnutrition, weight loss, or anorexia.  To the contrary, the clinical records reflect that the Veteran suffers from morbid obesity and is well nourished. (See February 2013).  

His weight was noted to be 317 lbs. in September 2013 and 315 lbs. in February 2014.  At both times, it was noted that he did not have unexpected weight loss or unexpected weight gain, abdominal pain, or blood in his bowel movements, and that his reflux was controlled.  His weight in 2015 was not shown to be based on any impairment in health; in February 2015, his weight was 312 lbs, in March 2015 it was 309 lbs, and the evidence reflects that the Veteran had been informed of the risks of obesity and had discussed barometric surgery. 

In sum, the Veteran's gastritis is not manifested in symptoms severe enough to warrant a rating in excess of 10 percent under the pertinent diagnostic code(s).  The Board has considered the other diagnostic codes for the digestive system but finds that none of them is more applicable to the Veteran's disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular (Gastritis)

As noted above, the evidence reflects that the Veteran reported that his gastritis causes swallowing difficulty, burning pain, and regurgitation (phlegm coming up).   DC 7307 allows for a rating based on lesions, ulcers, eroded areas, and severe hemorrhages, with symptoms.  DC 7346 allows for a rating based on factors such as pain, material weight loss, dysphagia (difficulty swallowing), pyrosis (heartburn),  regurgitation.  The evidence does not support a finding that the Veteran has symptoms outside of the rating code.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

The Board also finds that the Veteran's medication for gastritis disability has not been shown by competent clinical evidence to cause any side-effects which are outside the rating code.

Moreover, assuming arguendo, that the first prong had been met, the evidence does not reflect marked interference with employment or frequent periods of hospitalization (i.e. the second prong of Thun) due to gastritis. 

Based on the foregoing, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

TDIU

The Veteran is in receipt of a 60 percent rating for left total knee replacement, a 10 percent rating for tinnitus, a 10 percent rating for gastritis with reflux, and a noncompensable rating for bilateral hearing loss disability, for a combined evaluation of 70 percent disabling from March 1997.  

The Veteran has reported that he was most recently employed more than a decade ago.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment in more than a decade is not synonymous with an inability to maintain substantial gainful employment due solely to his service-connected disabilities.   

SSA records are associated with the claims file; however SSA determinations are not binding on the Veteran but are for consideration.  SSA records reflect that the Veteran's disability began May 2001.  The primary diagnosis is "disorders of back (discogenic and degenerative).  A secondary diagnosis is left knee status post replacement. 

The evidence reflects that the Veteran has an education level of three two-year college degrees, one degree each in electronics, auto body and paint, and drafting/civil engineering.  His most recent employment experience was designing highways for a state in a sedentary position using computers.  (See Board hearing transcript, page 3.)

Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran has been incapable of substantial gainful employment due to his service-connected disabilities, either singly or in combination.

SSA records reflect the Veteran had reported that he cannot stand or sit in one position for any length of time, his legs give out with prolonged use, and his hands are very painful and go numb with prolonged use.  

August 2015 private correspondence from Dr. S. Nesbo reflects his statement as follows:

I have been treating [the Veteran] for his left knee replacement, hearing loss, tinnitus, and gastritis since April 15, 2014.  These conditions are chronic and I suspect there where be slow progressive failure.  In my medical opinion, aforementioned impairments prevent him from performing full time competent work.  [The Veteran] has poor mobility and poor hearing.

The Board has considered the opinion as well as the private clinical records.  The private clinical records do not support that the Veteran is unable to maintain substantial gainful employment due to his service-connected disabilities alone.

Notably, the private clinical records reflect numerous complaints, to include pain, but do not note complaints specific to the left knee, except for the June 2015 record that he needed disability paperwork completed.  (A June 2015 record reflects that his knee was hurting and very unstable and needed paperwork for Family Medical Leave Act and Disability filled out. )

An April 2014 record reflects that the Veteran had sinusitis.  A February 2015 record reflects that the Veteran had insomnia and hypertension, and chronic pain related to his polymyalgia rheumatica.  A March 2015 record reflects that the Veteran's treatment for his fibromyalgia  was making him sick to his stomach.  An April 2015 record reflects fibromyalgia, and that the Veteran was to do physical therapy for his back and neck.  A May 2015 record reflects complaints of the back, hip, chin and arms.  A June 2015 record reflects that the Veteran was seen for neck, low back, shin, rash, and tremors.  It was noted that he had fibromyalgia and his medication was not working.   

In sum, the private clinical records do not support Dr. Nesbo's opinion.  In fact, Dr. Nesbo notes mobility as a problem, but does not specifically note that sedentary work would be prevented. 

The Board has considered the Veteran's statements as to the severity of his service-connected disabilities, and has also considered the clinical records, which note the Veteran's various complaints for service-connected and nonservice-connected disabilities.  While the Veteran contends, for purposes of VA compensation, that his service-connected disabilities are of such severity as to make him unable to obtain and maintain substantial gainful employment, the most probative records do not support such a finding. 

A February 2014 VA record reflects that the Veteran was seen for a check-up.  It was noted that he medically retired in 2003 due to his back and that he had previously designed highways.  It was noted that the Veteran had current back pain for which he was on medication.  No medication was noted for the knee.

A 2014 VA general examination report reflects that the Veteran reported that his knee wobbles and he is falling and getting bruises.  The Veteran had left knee flexion to 120 degrees with no objective evidence of pain.  He had full extension with no objective evidence of pain.  He was able to do repetitive use testing with no additional limitation of range of motion.  The Veteran had no tenderness or pain to palpation for joint line or soft tissue of the knee.  He had full muscle strength.  The examiner was unable to test for stability.  The Veteran reported intermediate degrees of residual weakness, pain or limitation of motion after his surgery in 1995.  The examiner noted that the Veteran regularly used a brace and a cane for "subjective sense of instability and weakness".  

The 2014 examiner found that the Veteran's walking, bending, lifting and carrying would be impacted by his knee.  Operating a motor vehicle and operating machinery would not be impacted.  It was further noted that there would be no interference with any activity of sedentary employment. 

The 2014 examiner also noted that although the Veteran reported that he only had 87 degrees of flexion, he sits easily in the examination chair and flexes his knees farther than 90 degrees.  It was noted that there was a definite clunk on passive range of motion of the left knee.  X-rays showed the prosthesis to be intact.

A March 2014 VA general medical examination report reflects that the Veteran's esophageal condition does not impact his ability to work.

The Veteran testified at the Board hearing that he cannot work because if he sits too long, he gets a pain going down to his lower extremity and the medication which his takes (i.e. Hydrocodone and Tramadol) causes confusion and sleepiness.  He also testified that his tinnitus and leg pains cause him to not get much sleep.  He testified that if he is lucky, he gets five hours of sleep.  (See Board hearing transcript, page 15.)  In this regard, the Board notes that a February 2015 private record reflects that the Veteran has chronic pain and sleeps from 4:00 am to 6-8:00 am; however, it was noted that the chief complaint was polymyalgia rheumatica.  An April 2015 private record also reflects that the Veteran has pain related to fibromyalgia and that Cymbalta helped with pain and sleep.  VA records also note that the Veteran has sleep apnea.  Clinical records have also noted that the Veteran has leg paralysis attributed to meralgia paresthetica; however, there is no competent credible evidence that this condition is causally related to, or aggravated by, his left total knee replacement.  

August 1998 correspondence reflects that the Veteran worked for the state department of transportation and had training in computer aided design and drafting (CADD) and in other design-related topics.  In a document entitled "Lower Back Rating" and prepared sometime after October 2005 and apparently as part of a 2014 inquiry to his congressman, the Veteran asserted that while working for the state Department of Transportation, he would sit in front of a computer for 8 to 12 hours a day until his nonservice-connected lower back pain became too much.  He further stated that his "lower back is to the point I can not go back to work."  He also asserts that he has paralysis of his legs, which seems to be connected to his nonservice-connected lower back problem. 

The Veteran is competent to state that he has symptoms such as pain and numbness; however, he has not been shown to be competent to state that they are a symptoms of his left knee disability, and not other factors such as his diabetes, obesity, and fibromyalgia.  The evidence as a whole reflects that the Veteran's left knee disability causes subjective feelings of instability, weakness, and some limitation of motion.  However, it does not support a finding of a disability which is so severe as to prevent substantial gainful employment.

Singly, and in combination, the Veteran's disabilities have not been shown by the most probative evidence to prevent the Veteran from obtaining and maintaining substantial gainful employment in consideration of his education level and past employment experience.  The evidence does not support a finding that even with symptoms related to the knee, gastritis, hearing loss, and tinnitus, he could not obtain and maintain substantial gainful employment in a position in a sedentary position or a position which required minimal walking or standing.  

The Board has also considered the Veteran's contention that his pain medication makes him confusion or to be sleepy; however, the clinical evidence does not reflect that medication taken for the knee or gastritis causes such a side-effect.  Notably, the examiner found no objective evidence of pain of the knee upon examination.  Moreover, as the Veteran is taking multiple medications for his nonservice-connected disabilities, the Board finds that the Veteran is not competent to relate sleepiness to his knee or gastritis treatment.  Finally, there is no competent credible evidence which supports a finding that the Veteran's tinnitus interferes with his sleep to such a degree that he is unable to maintain substantial gainful employment.  In light of the Veteran's various medications for nonservice-connected disabilities and his nonservice-connected disabilities, to include sleep apnea, the Board finds that that any such opinion by the Veteran lacks probative value. 

The Board finds, based on the discussion above, that entitlement to a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  

Conclusion

In sum, the Board finds that increased ratings are not warranted for the Veteran's left knee disability or his bilateral hearing loss disability, and he is not entitled to a TDIU.  

The Board has also considered the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), in which the Court noted that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In the present case, the Veteran is in receipt of service connection for a number of disabilities.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

The appeal as to the issue of entitlement to increased rating for left knee total knee replacement disability, currently evaluated as 60 percent disabling, is dismissed.

The appeal as to the issue of entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling, is dismissed.

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensable, is denied.

Entitlement to an increased rating for gastritis with reflux, currently evaluated as 10 percent disabling, is denied.

Entitlement to a Total Rating for Compensation Purposes based on Individual Unemployability (TDIU), is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


